******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
BANK OF AMERICA, N.A. v. DEBORA M. THOMAS
               (AC 35850)
               (AC 35851)
           DiPentima, C. J., and Alvord and Mintz, Js.
         Argued April 8—officially released July 29, 2014

  (Appeal from Superior Court, judicial district of
  Middlesex, Domnarski, J. [foreclosure judgment];
         Aurigemma, J. [motions to open].)
  Daniel Thomas, for the appellant (defendant).
  Elizabeth T. Timkovich, with whom, on the brief,
was Pierre-Yves Kolakowski, for the appellee
(plaintiff).
                          Opinion

   MINTZ, J. In this residential mortgage foreclosure
action, the defendant, Debora M. Thomas, has filed
consolidated appeals from the trial court’s denial of
two motions to open the judgment of strict foreclosure
rendered in favor of the plaintiff, Bank of America, N.A.1
The defendant claims that the court improperly denied
the first motion to open because it reached its decision
before hearing the parties’ oral argument in violation
of her right to due process, and because it refused to
hear her claim, raised for the first time at oral argument,
that the plaintiff had filed a fraudulent affidavit of debt
as evidenced by a consent order between the plaintiff
and the Office of the Comptroller of the Currency of
the United States (comptroller). With respect to the
second motion to open, the defendant claims that the
court improperly failed to open the foreclosure judg-
ment to allow her to present ‘‘new evidence regarding
the fraudulent actions of the plaintiff in obtaining the
initial [foreclosure] judgment.’’ We disagree and,
accordingly, affirm the judgments of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the claims raised by the defen-
dant in her appeals. The plaintiff commenced the
present action in July, 2007. In its complaint, the plain-
tiff alleged that the defendant had executed a note in
the principal amount of $275,000, that she had secured
the note by executing a mortgage on property located
at 57 Fawn Hill Road in Killingworth, that the plaintiff
was the current holder of the note and mortgage, and
that the note was in default because of the defendant’s
failure to make requisite installment payments. The
defendant did not file a response to the complaint. She
was defaulted for failure to plead on August 8, 2007.
  On August 13, 2007, the court rendered a judgment
of foreclosure by sale. In accordance with the affidavit
of debt and the appraisal report filed by the plaintiff,
the court found that the total debt owed by the defen-
dant was $276,220.26, and that the fair market value of
the property was $455,000. The court later granted two
postjudgment requests from the defendant to extend
the sale date—the last to March 15, 2008—on the basis
of the defendant’s assurances that she intended to pay
off the debt owed to the plaintiff. The defendant, how-
ever, never exercised her right of redemption.
   On three subsequent occasions, the court opened the
judgment to extend the sale date as a result of the
defendant having filed for federal bankruptcy protec-
tion. On August 6, 2012, following the dismissal of a
fourth bankruptcy action, the court modified the judg-
ment from a judgment of foreclosure by sale to a judg-
ment of strict foreclosure, setting law days to
commence on September 10, 2012.
  On September 5, 2012, the defendant filed her fifth
bankruptcy petition, which was dismissed with preju-
dice on November 5, 2012. On May 20, 2013, the court
reset the law days to commence on June 24, 2013. At
that time, the court found that the updated debt had
risen to $455,539.41 and that the fair market value of
the property had decreased to $370,000.
   The defendant filed her first motion to open the fore-
closure judgment on May 30, 2013. The defendant
argued in her motion that she had ‘‘reached an accom-
modation with the plaintiff in regard to the default inter-
est’’ accruing on the debt and that she wanted to enter
into the Federal Home Affordable Modification Pro-
gram, or, alternatively, to mediate a settlement with the
plaintiff. The plaintiff filed an objection to the motion
to open, in which it argued that the foreclosure action
had been pending for more than six years, that the
defendant had engaged in numerous dilatory procedural
tactics, including filing multiple bankruptcy actions,
that the defendant had had ample time and opportuni-
ties to raise any applicable defenses to the foreclosure
complaint or to enter into negotiations with the plaintiff,
and that it would be inequitable to the plaintiff to pro-
vide the defendant with yet another opportunity for
delay.
  The parties appeared on June 18, 2013, to argue the
motion to open. When the court called the case for
argument, counsel for the plaintiff asked the court to
pass on the matter because he realized that he did not
have the case file and needed to contact his office. The
court agreed to pass the case, remarking to the parties
that ‘‘given the age of the case, not likely it’s going
to be granted, but I’ll let you argue.’’2 The court later
returned to the present action. In response to the court’s
question of why it should open the foreclosure judg-
ment, the defendant indicated that she wanted to keep
her home, that she had overcome serious financial trou-
bles brought on by significant medical issues and ensu-
ing bills, and that she now had sufficient income to pay
down the debt owed on a monthly basis, provided that
she could negotiate with the plaintiff regarding the high
default interest accruing on the debt. She asked the
court to open the judgment and to order the plaintiff
to enter into negotiations with her. The court stated
that it was not going to force the plaintiff to negotiate
with the defendant, noting that, after six years of pro-
ceedings, the debt owed exceeded the value of the prop-
erty by nearly $100,000, and that, thus far, the plaintiff
had ‘‘been very understanding.’’
   The defendant attempted to raise as an additional
ground for opening the judgment that the plaintiff had
perpetrated a fraud on the court by filing a fraudulent
affidavit. In support of that argument, the defendant
made reference to a consent order rendered in a regula-
tory action brought by the comptroller against the plain-
tiff. She also noted that she had received a $300 check
in connection with that consent order. The court
refused to consider the consent order argument
because it had not been raised by the defendant in her
written motion to open. The court proceeded to deny
the motion to open the foreclosure judgment and reset
the law days to commence on July 9, 2013. The court
denied a request by the plaintiff for an order barring
the defendant from filing another motion to open in
this matter.
   The defendant filed a second motion to open on June
21, 2013. In the motion, the defendant claimed that the
comptroller had determined that the plaintiff had filed
fraudulent documentation in foreclosure actions, that
the present action ‘‘was one of the actions included in
the determination,’’ that the plaintiff had committed
fraud on the court by filing fraudulent documentation
to initiate the present action, and that, because of such
fraud, the court should open the judgment.3 The motion
did not specifically mention the comptroller’s consent
order or the $300 check received by the defendant, nor
were copies of the consent order or the check appended
to the motion to open. There were also no affidavits or
any other exhibits attached to the motion to open. The
motion contained no legal analysis, and was not accom-
panied by a memorandum of law.
  The plaintiff filed an objection to the motion to open,
arguing that unsubstantiated allegations of fraud were
insufficient to support the opening of a judgment, and
that the defendant had failed to plead any specific facts
or to provide any evidence to support her assertion that
a fraud had been committed in the present case. The
plaintiff also reasserted its position that the defendant
had employed numerous delay tactics throughout the
foreclosure proceedings and that it would be inequita-
ble to allow her a further opportunity for delay.
   The court heard oral argument on the second motion
to open on July 8, 2013. The defendant argued that by
entering into the consent order with the comptroller,
the plaintiff was acknowledging that it had engaged in
fraudulent acts in foreclosure matters, including the
filing of affidavits that were not made on the basis of
personal knowledge and that were not acknowledged
properly before a notary. The defendant further argued
that, by its terms, the consent order covered all foreclo-
sure actions involving the plaintiff that were pending
between January 1, 2009 through December 31, 2010,
and that the present action had been pending during
that time period. The defendant continued, stating that
the present case ‘‘was, in fact, part and parcel of that
agreement because the defendant did receive a check
of $300, acknowledging that her case was part of that.’’
The plaintiff reiterated the arguments set forth in its
written opposition.
  The court agreed with the plaintiff that the defendant
had failed to produce any evidence to support her asser-
tion of fraud. Although the court accepted, for the sake
of argument, that the consent order was applicable to all
foreclosure cases pending in 2009 through 2010, which
would include the present action, the court noted that
the affidavits filed by the plaintiff at the time the present
action was initiated—the only affidavits challenged by
the defendant—were filed in 2007, ‘‘well before any-
thing talked about in the consent decree.’’ The court
also rejected the defendant’s argument that the receipt
of a $300 check established that anything fraudulent
ever had been filed in the present case.4 The court
denied the motion to open. That same day, the defen-
dant filed the present consolidated appeals.
   Before turning to the defendant’s claims on appeal,
we first set forth the standard of review applicable to
decisions on motions to open a judgment. ‘‘A motion
to open and vacate a judgment . . . is addressed to
the [trial] court’s discretion, and the action of the trial
court will not be disturbed on appeal unless it acted
unreasonably and in clear abuse of its discretion. . . .
In determining whether the trial court abused its discre-
tion, this court must make every reasonable presump-
tion in favor of its action. . . . The manner in which
[this] discretion is exercised will not be disturbed so
long as the court could reasonably conclude as it did.’’
(Citations omitted; internal quotation marks omitted.)
Alix v. Leech, 45 Conn. App. 1, 4, 692 A.2d 1309 (1997).
                              I
   The defendant raises two claims of error with respect
to the court’s denial of her first motion to open. First,
she claims that the court violated her constitutional
right to due process of law by denying the motion on
the basis of a ‘‘preconceived decision’’ that the court
formed prior to hearing the parties argue the merits of
the motion. Second, the defendant claims that the court
erred by not allowing her to present her fraud argument
because she had failed to raise that issue in her written
motion to open. We consider each claim in turn.
                             A
    We first turn to the defendant’s claim that the court
abused its discretion and violated the defendant’s due
process rights by forming a decision on the motion to
open prior to hearing argument. She argues that the
‘‘preconceived decision’’ is evinced by the court’s state-
ment, made prior to hearing argument, that ‘‘given the
age of the case, not likely it’s going to be granted, but
I’ll let you argue.’’ We are not persuaded.
   ‘‘It is fundamental that claims of error must be dis-
tinctly raised and decided in the trial court. As a result,
Connecticut appellate courts will not address issues not
decided by the trial court.’’ (Internal quotation marks
omitted.) U.S. Bank National Assn. v. Iaquessa, 132
Conn. App. 812, 814–15, 34 A.3d 1005 (2012); see also
Practice Book § 60-5 (appellate courts not bound to
consider claims not distinctly raised before trial court).
The requirement that a claim be distinctly raised at trial
‘‘means that it must be so stated as to bring to the
attention of the court the precise matter on which its
decision is being [challenged]. . . . As our Supreme
Court has explained, [t]he reason for the rule is obvious:
to permit a party to raise a claim on appeal that has
not been raised at trial—after it is too late for the trial
court or the opposing party to address the claim—
would encourage trial by ambuscade, which is unfair to
both the trial court and the opposing party.’’ (Citations
omitted; internal quotation marks omitted.) U.S. Bank
National Assn. v. Iaquessa, supra, 814–15.
   In the present matter, the defendant raised no claim
of error before the trial court regarding its prehearing
remark. The defendant did not object at the time the
statement was made or in any way indicate to the court
that she believed that the court had prejudged the mat-
ter. When the court recalled the motion after having
first passed on it, the defendant did not ask the court
to recuse itself or otherwise challenge the court’s impar-
tiality in hearing the motion to open. The defendant
likewise filed no postjudgment motions for reconsidera-
tion raising the due process argument, nor did she men-
tion the court’s prehearing remark in her second motion
to open. Because the defendant’s claim of a due process
violation was never brought to the attention of the trial
court, and thus never was ruled on by the court, the
defendant’s claim is entirely unpreserved.
   In State v. Golding, 213 Conn. 233, 567 A.2d 823
(1989), however, our Supreme Court held that an appel-
lant could prevail on an unpreserved claim of constitu-
tional error provided that ‘‘(1) the record is adequate
to review the alleged claim of error; (2) the claim is
of constitutional magnitude alleging the violation of a
fundamental right; (3) the alleged constitutional viola-
tion clearly exists and clearly deprived the defendant
of a fair trial; and (4) if subject to harmless error analy-
sis, the state has failed to demonstrate harmlessness of
the alleged constitutional violation beyond a reasonable
doubt.’’ (Footnote omitted.) Id., 239–40. ‘‘The first two
Golding requirements involve whether the claim is
reviewable, and the second two involve whether there
was constitutional error requiring a new trial.’’ (Internal
quotation marks omitted.) State v. Fagan, 280 Conn.
69, 89–90, 905 A.2d 1101 (2006), cert. denied, 549 U.S.
1269, 127 S. Ct. 1491, 167 L. Ed. 2d 236 (2007). In addition
to Golding, the plain error doctrine, as codified in Prac-
tice Book § 60-5,5 also may be invoked ‘‘to rectify errors
committed at trial that, although unpreserved, are of
such monumental proportion that they threaten to
erode our system of justice and work a serious and
manifest injustice on the aggrieved party.’’ (Internal
quotation marks omitted.) State v. Sanchez, 308 Conn.
64, 76–77, 60 A.3d 271 (2013).6
   Here, the first two prongs of Golding are met. First,
the record before us contains the full transcript of the
hearing on the motion to open, which provides an ade-
quate basis for reviewing the court’s statement. Second,
‘‘[d]ue process demands . . . the existence of impar-
tiality on the part of those who function in judicial or
quasi-judicial capacities.’’ Petrowski v. Norwich Free
Academy, 199 Conn. 231, 235, 506 A.2d 139, appeal
dismissed, 479 U.S. 802, 107 S. Ct. 42, 93 L. Ed. 2d 5
(1986); see also Withrow v. Larkin, 421 U.S. 35, 47, 95
S. Ct. 1456, 43 L. Ed. 2d 712 (1975) (biased decision
maker constitutionally unacceptable). The defendant’s
claim that the court had predetermined the outcome
of the motion to open implicates the court’s impartiality
and, thus, raises a claim of constitutional magnitude.
The defendant’s claim nevertheless falters on the third
prong of the Golding analysis because the defendant
has failed to show that a constitutional violation that
deprived the defendant of a fair hearing clearly existed.
  We do not agree with the defendant that the court’s
remark that ‘‘given the age of the case, not likely it’s
going to be granted, but I’ll let you argue,’’ showed that
the court had prejudged the motion to open and, thus,
demonstrated the clear existence of a constitutional
violation. The court did not unequivocally state at any
point that it had decided not to grant the motion. Rather
than conveying that the court had predetermined the
outcome of the motion to open, as is suggested by the
defendant, we read the court’s comment as making a
general observation about the relative strength of the
motion, yet clearly indicating that it was keeping an
open mind until it heard the parties’ arguments. The
court in fact heard oral argument on the motion, and
the defendant has not cited to anything else in the
record that would support her claim that the court failed
to act impartially in considering the motion to open.
  Because the defendant has failed to demonstrate that
the constitutional violation she alleges clearly existed
and clearly deprived her of a fair hearing, her claim is
not entitled to prevail under the third prong of Golding.
Further, on the basis of our review of the record, we
are not persuaded that the defendant’s claim is of ‘‘such
monumental proportion’’ that it threatens either to
erode our system of justice or to work a serious and
manifest injustice on the defendant, and, thus, the claim
does not qualify for plain error review.
                            B
  We next turn to the defendant’s claim that the court
erred by not allowing her to present her argument that
the consent order between the plaintiff and the comp-
troller demonstrated that fraudulent affidavits were
used in the present case to obtain a foreclosure judg-
ment. The court refused to hear the argument because
she had failed to include it in her written motion to
open, raising it instead for the first time at oral argument
before the trial court. We decline to review this claim
because it is not adequately briefed.
   As we have stated on numerous occasions, ‘‘[w]e do
not reverse the judgment of a trial court on the basis
of challenges to its rulings that have not been adequately
briefed. . . . [A]ssignments of error [that] are merely
mentioned but not briefed beyond a statement of the
claim will be deemed abandoned and will not be
reviewed by this court. . . . Where the parties cite no
law and provide no analysis of their claims, we do not
review such claims.’’ (Internal quotation marks omit-
ted.) Verderame v. Trinity Estates Development Corp.,
92 Conn. App. 230, 232, 883 A.2d 1255 (2005).
  The defendant has not separately briefed her claim;
she does nothing more than set forth the claim in her
brief. There is no analysis of why the court’s refusal to
hear argument on a ground raised for the first time at
oral argument before the trial court amounted to an
abuse of discretion. Because the claim is not properly
briefed, we deem it abandoned.
                             II
   Finally, we turn to the defendant’s claim that the
court erred by not granting her second motion to open
in which she sought an opportunity ‘‘to present new
evidence regarding the fraudulent actions of the plain-
tiff in obtaining the initial judgment [of foreclosure].’’
On the basis of our review of the record, we are not
persuaded that the court abused its discretion in declin-
ing to open the judgment of foreclosure.
   As previously stated, our review of a court’s decision
to deny a motion to open is limited to whether the
court abused its discretion; we do not render a de novo
decision on the motion as the defendant suggests in
her brief. ‘‘The power of the court to vacate a judgment
for fraud is regarded as inherent and independent of
statutory provisions authorizing the opening of judg-
ments; hence judgments obtained by fraud may be
attacked at any time.’’ Kenworthy v. Kenworthy, 180
Conn. 129, 131, 429 A.2d 837 (1980). ‘‘When a party
seeks to open and vacate a judgment based on new
evidence allegedly showing the judgment is tainted by
fraud, he must show, inter alia, that he was diligent
during trial in trying to discover and expose the fraud,
and that there is clear proof of that fraud.’’ (Emphasis
added.) Chapman Lumber, Inc. v. Tager, 288 Conn. 69,
107, 952 A.2d 1 (2008). In the present case, the defendant
presented no clear proof to the trial court that a fraud
had been committed with respect to the judgment she
sought to open.
  At the hearing on the motion, the defendant argued
that the consent order between the plaintiff and the
comptroller was proof that a fraud was committed in
the present case. She admitted on the record, however,
that the consent order contained no list identifying in
which foreclosure cases the plaintiff had filed fraudu-
lent affidavits, which directly undermined her argu-
ment. She also failed to ensure that the consent order
was made a part of the record before the trial court.
Although she maintained that the original judgment of
foreclosure was the product of a fraudulent affidavit,
she provided the court with no additional factual
details, such as identifying a particular affidavit or
describing the nature of the alleged fraud. Although she
explained to the court that she could not have raised
the fraud issue earlier in the proceedings because she
‘‘was not aware of the plaintiff’s activity in regard to
its affidavits as described in the consent order until
the defendant received the check for $300 on April 26,
2013,’’ she failed to provide the court with a copy of
the check for review. The court rejected the defendant’s
argument that the receipt of a check from federal regula-
tors equated to evidence of fraud, which was not unrea-
sonable in light of the fact that the defendant presented
no evidence to the court regarding the circumstances
surrounding the payment. In sum, the defendant was
not able to substantiate her allegation of fraud beyond
the realm of speculation and mere suspicion. See Bruno
v. Bruno, 146 Conn. App. 214, 231, 76 A.3d 725 (2013)
(probable cause of fraud, not mere suspicion, necessary
to open judgment even for limited purpose of conduct-
ing discovery on fraud allegation).
   Given the scant evidentiary record created by the
defendant in support of her motion, and making every
reasonable presumption in favor of sustaining the
court’s action, we conclude that the court reasonably
could have concluded as it did.7 Accordingly, we reject
the defendant’s claim that the court abused its discre-
tion in denying the second motion to open.
  The judgments are affirmed and the case is remanded
for the purpose of setting new law days.
      In this opinion the other judges concurred.
  1
     For ease of reference, we will refer to the two motions to open at issue
in this appeal as the first and second motion to open, although earlier
motions to open were filed previously in this matter by both parties.
   2
     The following colloquy occurred between the court and counsel at the
June 18, 2013 hearing:
   ‘‘The Court: And this is a motion to open judgment?
   ‘‘[The Defendant’s Counsel]: Yes. It is, Your Honor.
   ‘‘The Court: And there’s an objection?
   ‘‘[The Plaintiff’s Counsel]: Your Honor, I, actually, don’t have that file with
me. If we could pass this and I’ll call my office and see what they—I haven’t
seen the motion. I’ll go to the law library and read it.
   ‘‘The Court: It’s [a 2007] case and a judgment of sale entered in August
of [2007]. Let’s see. They filed bankruptcy in [2008], another bankruptcy,
[chapter 13], in [2009]. That was dismissed. Motion to open and extend sale
in [2009] and another [chapter 13] in 2010, which was also dismissed. Motion
to open and extend the law day. Okay. Yeah. This isn’t a short matter, sir.
So, I’m going to pass this.
   ‘‘[The Plaintiff’s Counsel]: Okay, Your Honor.
   ‘‘The Court: And you can—if you need more info than that, you can call
your office. But you’ve objected and—
   ‘‘[The Plaintiff’s Counsel]: Okay, Your Honor.
   ‘‘The Court: —given the age of the case, not likely it’s going to be granted,
but I’ll let you argue.’’
   3
     In addition to the motion to open, the defendant filed a motion to dismiss
the foreclosure action that was nearly identical to the motion to open except
for the title and the relief requested. The court never acted on the motion
to dismiss.
   4
     Our review of the trial court record indicates that, in addition to not
attaching to the second motion to open copies of either the comptroller’s
consent order or the check, the defendant did not attempt to have those
documents entered as exhibits during the hearing on the motion. Although
counsel for the defendant indicated at the hearing that he had copies avail-
able, copies were never filed with the court or otherwise made a part of
the record. The following colloquies are illustrative:
   ‘‘[The Defendant’s Counsel]: The basis of the motion to reopen, Your
Honor, is the consent agreement between the [plaintiff] and United States
of America, Department of Treasury, Comptroller of the Currency. In that
agreement, Your Honor, the [plaintiff]—
   ‘‘The Court: Have you attached a copy?
   ‘‘[The Defendant’s Counsel]: I have a copy right here, Your Honor, if you’d
like it.
   ‘‘[The Plaintiff’s Counsel]: Your Honor, we’ve also filed a written objection
as to it.
   ‘‘[The Defendant’s Counsel]: I can reach that objection, Your Honor. I do
have a copy of the consent, Your Honor.
   ‘‘The Court: Okay. Have you filed it?
   ‘‘[The Defendant’s Counsel]: No. I have not.
   ‘‘The Court: Okay. Go ahead.
   ‘‘[The Defendant’s Counsel]: Would you like me to give it to Your Honor?
   ‘‘The Court: No.
                                      ***
   ‘‘The Court: The receipt of the check does not establish that anything
was fraudulent, sir.
   ‘‘[The Defendant’s Counsel]: Well, then, why’d they send the check?
   ‘‘The Court: I don’t know, and there’s no check here. There’s no evidence
of anything. It’s just your word.
   ‘‘[The Defendant’s Counsel]: I have a copy of the check, Your Honor.’’
   Although copies of the consent order and the check were included in the
appendix of the appellant’s brief, those documents were not reviewed by
the trial court in denying the second motion to open, and they are not part
of the trial court record; accordingly, we do not rely on the contents of
those documents in reviewing the court’s decision. See State v. Evans, 9
Conn. App. 349, 354, 519 A.2d 73 (1986) (‘‘[i]n deciding a case, this court
cannot resort to matters extraneous to the formal record, to facts which
have not been found and which are not admitted in the pleadings, or to
documents or exhibits which are not part of the record’’).
   5
     Practice Book § 60-5 provides in relevant part: ‘‘The court may in the
interests of justice notice plain error not brought to the attention of the
trial court. . . .’’
   6
     The plaintiff argues in its brief that we should decline to review the
defendant’s constitutional claim because it is unpreserved, and she has
failed to request in her principal brief that this court review her claim either
pursuant to the doctrine set forth in State v. Golding, supra, 213 Conn.
239–40, or the plain error doctrine. After the briefs in this case were filed,
our Supreme Court overturned existing case law holding that Golding review
of unpreserved claims of constitutional error is unavailable unless ‘‘affirma-
tively requested’’ by a party in its main brief. See State v. Elson, 311 Conn.
726, 742,      A.3d      (2014). The court in Elson held that ‘‘to obtain review
of an unpreserved claim pursuant to State v. Golding, supra, [239–40, the
party seeking such review] need only raise that claim in his main brief,
wherein he must present a record that is [adequate] for review and affirma-
tively [demonstrate] that his claim is indeed a violation of a fundamental
constitutional right.’’ (Internal quotation marks omitted.) State v. Elson,
supra, 754–55. It is important to note that the Supreme Court’s decision in
Elson did not eliminate the important requirement that all claims of error
be adequately briefed on the merits. The court stated: ‘‘If the [party’s] brief
fails to identify the relevant record sections, identify the governing constitu-
tional principles, or apply law to fact in demonstrating the existence of a
constitutional violation requiring reversal, then the claim likely will be
deemed inadequately briefed and will fail on that ground anyway, regardless
of some threshold invocation of Golding review prior to the briefing of the
merits.’’ Id., 750.
   Here, it is a close call whether the defendant adequately has briefed the
merits of her unpreserved due process claim. It is axiomatic that ‘‘[w]e are
not required to review issues that have been improperly presented to this
court through an inadequate brief. . . . Analysis, rather than mere abstract
assertion, is required in order to avoid abandoning an issue by failure to
brief the issue properly.’’ (Internal quotation marks omitted.) Bohonnon
Law Firm, LLC v. Baxter, 131 Conn. App. 371, 383, 27 A.3d 384, cert. denied,
303 Conn. 902, 31 A.3d 1177 (2011). In her brief, the defendant does little
more than state her belief that the court’s preargument statement was
improper and showed partiality on the part of the judge. She cites to State
v. Cornelius, 120 Conn. App. 177, 990 A.2d 927, cert. denied, 296 Conn. 910,
993 A.2d 467 (2010), for the general proposition that a court should ‘‘take
care to avoid making improper remarks which are indicative of favor or
condemnation’’ and that ‘‘due process require[s] . . . an impartial judge.’’
(Internal quotation marks omitted.) Id., 182. She does not, however, include
any due process analysis or indicate whether her claim concerns procedural
due process, substantive due process or both. See Bohonnon Law Firm, LLC
v. Baxter, supra, 383. By failing to identify fully the governing constitutional
principles at issue and failing to apply that law to the facts in a meaningful
manner so as to demonstrate the existence of a constitutional violation
requiring reversal, the defendant comes dangerously close to having aban-
doned her claim. We nevertheless endeavor to engage in Golding review of
the defendant’s claim.
   7
     We feel compelled to note that we take seriously all allegations of fraud
and misdeeds in the prosecution of residential mortgage foreclosure actions
before the courts of this state. Some evidence suggesting actual wrongdoing,
however, and not merely the specter of such, is necessary in order to set
aside a final adjudication.